Citation Nr: 1600181	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 5, 2011 for the grant of service connection for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision granted entitlement to service connection for IHD with an evaluation of 60 percent effective August 5, 2011.  
  
In October 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In June 2015, he testified at a hearing over which the undersigned Veterans Law Judge (VLJ) presided while at the RO.  A transcript of each hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's original claim of service connection for heart disease was received on April 18, 2005; however, a July 2005 rating decision denied service connection because heart disease had not been diagnosed.  

2.  The competent and probative medical evidence shows that the Veteran was first diagnosed with IHD on August 5, 2011.  

3.  The earliest effective date for the establishment of service connection for IHD is August 5, 2011, the date the Veteran was diagnosed with IHD.


CONCLUSION OF LAW

The criteria for an effective date prior to August 5, 2011 for the grant of service connection for IHD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a December 2011 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of the evidence needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

For earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial rating and effective date has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability or the assigned effective date does not trigger additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO in October 2012 and the undersigned VLJ in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the claim for an earlier effective for the grant of service connection for IHD.  The Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearings constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearings.  Moreover, neither the Veteran nor his representative has identified any outstanding available evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  EARLIER EFFECTIVE DATE

The Veteran has claimed entitlement to an effective date prior to August 5, 2011 for the grant of entitlement to service connection for IHD.  In October 2010, the Veteran stated that he filed claims in the 1970s for Agent Orange, but was denied service connection for heart disease at that time.  See October 2010 Statement in Support of Claim (VA Form 21-4138).  At his October 2012 DRO hearing, the Veteran testified that he first filed for service connection of residuals of Agent Orange exposure in 1977, and that he had chest pains and it was sometimes hard to breathe at that time.  The Veteran also testified that he had chest, arm, and left-sided pain and difficulties breathing beginning in the early 1980s.  He testified further that no doctor told him he had heart disease until August 2011.  At his June 2015 Board hearing, the Veteran testified that he first began complaining about chest pain, shortness of breath, getting tired easily, and left arm pain to VA providers in 1985, and that these symptoms and complaints were consistent throughout his VA treatment until his ultimate diagnosis of IHD.  He requested an effective date in the 1980s.

Relevant Law

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2015).
If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA administrative issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA administrative issue.  38 C.F.R. § 3.114(a)(1) (2015).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3) (2015).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161   (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2015).  The term "covered herbicide disease" now includes IHD.  38 C.F.R. § 3.816(b)(2)(i) (2015).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(2) (2015).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(1), (c)(2) (2015).  A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submissions may reasonably be viewed under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2) (2015).

In such situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2) (2015).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114  or § 3.400.  See 38 C.F.R. § 3.816(c)(4) .

The effective date of the regulation that added IHD as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted, in pertinent part, for IHD, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

Background

In the case at hand, the Veteran was provided a VA Agent Orange examination in July 1983.  The Veteran complained only of weakness in his right hand, anxiety, and nervousness that he did not attribute to Agent Orange exposure.  The Veteran's chest, vasculature, and heart were found to be normal.  A July 1984 rating decision denied service connection for residuals of Agent Orange exposure.

In an April 1987 VA examination, there was no evidence of heart disease. 

In December 1987, the Veteran filed a claim for service connection of pains over his entire body, body sores, and headaches due to Agent Orange exposure.  The claim was denied in a March 1988 letter because the Veteran failed to submit the evidence requested in a January 1988 letter.  

A May 1988 VA treatment record shows the Veteran complained of pain in the lower left side and pain under the left arm.  Although some of the record is obscured, there is no indication that the pain was believed to be related to the Veteran's heart.  In December 1988, the Veteran complained of pain in the middle of the chest that he had had for a long period of time.  An electrocardiogram (ECG) was reported as normal with no ischemic changes.  The Veteran was diagnosed with costochondritis, an inflammation of the cartilaginous junction between a rib or ribs and the sternum.  See Dorland's Illustrated Medical Dictionary 423 (32nd ed. 2012).  Routine ECGs in May 1992 and July 1993 were reported as normal, with no ischemic changes.  

In April 1994, the RO initiated a special review of the Veteran's claim for pains over his entire body, body sores, and headaches due to Agent Orange exposure.  The RO continued to deny service connection because the disorders were not presumptively associated with herbicide exposure and there was no other basis for service connection.  

An October 2002 VA examination was negative for heart disease.  

VA treatment records from September and October 2004 show the Veteran had been diagnosed with hypertension for about one year and asymptomatic bradycardia with a normal sinus rhythm.  Neither of these, however, is considered to be IHD for VA purposes.  See 38 C.F.R. § 3.309(e) (2015).  
On April 18, 2005, VA received a claim for a "heart condition" secondary to the Veteran's service-connected diabetes mellitus, type II.  See April 2005 Statement in Support of Claim (VA Form 21-4138).  A May 2005 VA examination showed no evidence of heart disease.  A chest x-ray revealed clear lungs, normal heart size, and no pleural effusions.  An ECG showed a normal sinus rhythm.  A July 2005 rating decision denied service connection because there was no medical evidence of record showing the Veteran had been clinically diagnosed with heart disease.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

In December 2010, the RO reopened the Veteran's claim for heart disease and initiated a special review of the claim.  As noted above, IHD was added to the list of diseases presumed to be related to herbicide exposure in August 2010.  

In a July 2011 rating decision, the RO denied service connection for IHD (previously claimed as heart disease) as a result of herbicide exposure.  Service connection was denied because there was no medical evidence of a clinical diagnosis of IHD.  In his August 2011 Notice of Disagreement, the Veteran reported that he was hospitalized and scheduled for cardiac bypass surgery.  Private medical records show the Veteran was diagnosed with moderate to high-grade ischemia to the area of the left anterior descending coronary artery on August 5, 2011.  In an August 2012 rating decision, the RO granted service connection for IHD effective August 5, 2011, the date the Veteran was first diagnosed with IHD.

Analysis

In the present case, the Board finds that the Veteran's original claim of service connection for heart disease was received on April 18, 2005.  As such, it satisfies the requirements of 38 C.F.R. § 3.816(c)(2).  Therefore, the effective date of the award of service connection for IHD is governed by regulations for presumptive service connection due to herbicide exposure.  

Applicable law thus provides that the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose (i.e., the date the disability arose).  38 C.F.R. § 3.816(c)(2) (2015).  As noted, the Veteran's original claim of service connection for heart disease was received on April 18, 2005.  The Board finds that the competent and probative medical evidence shows that the Veteran was first diagnosed with IHD on August 5, 2011.  The diagnosis of IHD is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). There is no persuasive evidence of the presumptive disability prior to August 5, 2011.  Thus, the later date, and the earliest possible effective date for the establishment of service connection for IHD, is August 5, 2011.  There is no legal entitlement to an effective date prior to August 5, 2011, and an effective date prior to August 5, 2011 must be denied.

The Board acknowledges the Veteran's contentions that he had symptoms of IHD earlier than August 2011 and, if diagnostic tests had been performed earlier, his IHD might have been recognized earlier.  See June 2015 Board Hearing Transcript at 6.  The Board, however, is obligated to decide cases based on the law and the evidence before it, and is without authority to grant benefits on an equitable basis.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an effective date prior to August 5, 2011 for the grant of service connection for IHD is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


